Cardona, P. J.
Appeals (1) from an order of the Supreme Court (Moynihan, Jr., J.), entered September 13, 1995 in Warren County, upon a decision of the court in favor of Stephen Bennett and Shaunna Bennett, and (2) from the judgment entered thereon.
In our view, the evidence in this case establishes “with reasonable certainty” (Matter of McCormick v Axelrod, 59 NY2d 574, 583, amended 60 NY2d 652) that defendants have violated a prior order of Supreme Court by interfering with the clear right of plaintiffs’ successors in interest, Stephen Bennett and Shaunna Bennett, to enjoy unhindered access to and from a 16-foot-wide easement over a strip of land owned in fee by defendants, their adjoining neighbors, in the Town of Queensbury, Warren County (see, Matter of Beers v Beers, 220 AD2d 839, 841; Wolski v De Luca, 112 AD2d 220, 221). Contrary to defendants’ claim on appeal, a finding of civil contempt (see, Judiciary Law § 753 [A] [3]) does not require a showing that such disobedience was willful (see, Matter of McCormick v Axelrod, supra, at 583; Italian-American Civic Assn. v Cataldo, 225 AD2d 733, lv dismissed 88 NY2d 1065; Matter of Spinnenweber v New York State Dept. of Envtl. Conservation, 160 AD2d 1138, 1140).
We have examined defendants’ remaining arguments, including their claim that the easement was abandoned, and find them to be wholly devoid of merit and/or improperly before this Court.
Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the order and judgment are affirmed, with costs.